Citation Nr: 1022943	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-36 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to 
September 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, denied the Veteran's claim for service 
connection for a right knee condition.

In May 2010, a Central Office hearing before the undersigned 
Veterans Law Judge was held in Washington, D.C.  A transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that 
additional development is required prior to adjudicating the 
Veteran's claim.

The service treatment records reveal that the Veteran had 
complaints referable to his right knee during active service.  
In August 2003, he reported having right knee discomfort with 
climbing ladders.  A March 2004 treatment note provides an 
assessment of chronic knee pain.  In May 2004, the Veteran 
was again seen with complaints of bilateral knee pain, and he 
was placed on light duty.

VA treatment records show that in December 2008, the Veteran 
complained of having experienced constant knee pain in both 
of his knees since 2002.  After a physical examination, the 
assessment was osteoarthritis knee, and the examiner noted 
that X-rays would be performed.  The impression of X-rays of 
the right knee taken in January 2009 was that the right knee 
joint appears normal.


The Veteran was provided with a VA examination in April 2009 
with a physician's assistant.  The Veteran reported having 
had a gradual onset of bilateral knee pain in boot camp and 
denied any specific injury.  After performing a physical 
examination and reviewing the results of the January 2009 X-
rays, the examiner stated that the right knee examination was 
normal.  

The report of an informal conference conducted in May 2009 
among a Decision Review Officer (DRO), the Veteran, and his 
representative, indicates that the Veteran's representative 
requested that the Veteran be provided with a VA neurological 
examination.  Further, the Veteran asked to have magnetic 
resonance imaging (MRI) performed.  The DRO found that a 
neurological examination was warranted. 

In May 2009, the RO requested that the Veteran be scheduled 
for a neurological examination to evaluate his bilateral knee 
condition.  The request directed the examiner to "please 
conduct all needed tests and an MRI." 

In June 2009, the Veteran was provided with a VA examination 
for neurological disorders with the same physician's 
assistant who had performed the April 2009 VA examination.  
The examiner again performed a physical examination and 
reviewed the results of the January 2009 X-rays.  An MRI 
study was not conducted.  The examiner again concluded that 
the right knee examination was normal and indicated that 
there was no current right knee condition.  

The Veteran's representative has pointed out to the Board 
that the Veteran has not undergone an MRI, and requests that 
the Veteran be afforded another VA examination which includes 
all appropriate studies.  

The Board finds that the Veteran should be provided with 
another VA examination with a physician, to determine the 
nature of any current right knee condition and to provide an 
opinion as to whether it is related to service, including the 
symptoms that the Veteran reported therein. 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing VA medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA outpatient 
treatment records dating since March 2009 
from the Rochester, NY VA Outpatient 
Clinic and the Washington, D.C. VA Medical 
Center.

2.  The RO/AMC should schedule the Veteran 
for a VA joint examination by a physician 
to determine whether the Veteran suffers 
from a current right knee disability, and 
if so, to provide an opinion as to its 
possible relationship to service.  The 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies or testing should be conducted, 
including an MRI.  If the examiner 
determines that an MRI is unnecessary, the 
examiner should indicate such in the 
examination report and provide an 
explanation.



Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran 
suffers from a right knee disability and 
provide a diagnosis for such.  
Additionally, the examiner should opine as 
to whether it is more likely, less likely, 
or at least as likely as not (50 percent 
probability) that any diagnosed right knee 
condition arose during service or is 
otherwise related to the Veteran's 
military service, including the symptoms 
that were noted therein.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


